


Exhibit 10.16
Compensatory Arrangements with Directors
The amount of the annual cash retainer, committee chair cash retainers and
restricted stock grants for our non-employee directors for the current year are
set forth in the table below. Each non-employee director is also paid $2,000 for
each meeting of the Board of Directors or any committee thereof of which he is a
member that he attends. Directors who are employees of PTC are not compensated
for their service as a director.
 
Name
 
Chair Position
 
Annual Retainer
 
Committee
Chair Retainer
 
Annual Equity
Grant(1)
 
Donald Grierson
 
Chairman of the Board
 
$
85,040


 
—


 
11,089 shares
 
 
 
Corporate Governance Committee
 
 
 
—


 
 
 
 
 
Compensation Committee
 
 
 
$
10,000


 
 
 
Thomas Bogan
 
 
 
$
35,000


 
 
 
7,479 shares
 
Paul Lacy
 
 
 
$
35,000


 
 
 
7,479 shares
 
Robert Schechter
 
Audit Committee
 
$
35,000


 
$
10,000


 
8,247 shares
 
Michael Porter
 
Corporate Development Committee
 
$
35,000


 
$
5,000


 
7,749 shares
(2)
Renato Zambonini
 
 
 
$
35,000


 
 
 
7,479 shares
 

 
(1)
The restrictions on the shares will lapse on the earlier of the date of the 2013
Annual Meeting of Stockholders and March 15, 2013, provided the person remains a
director on that date and pursuant to our 2000 Equity Incentive Plan.

(2)
In addition to the annual equity grant, on November 15, 2011, we entered into a
consulting agreement with Michael Porter. In consideration for providing
consulting services, we made a restricted stock grant of 9,402 shares, half of
which vested on November 15, 2012 and the other half of which will vest on
November 15, 2013.



